Citation Nr: 0842836	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  06-01 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for osteoarthritis of the 
lumbosacral spine (hereinafter a lumbosacral spine 
disability).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel







INTRODUCTION

The veteran served on active duty from April 1974 to April 
1977 and from August 1978 to October 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
RO in St. Louis, Missouri, which denied service connection 
for a lumbosacral spine disability.

The veteran initially raised a claim for entitlement to 
service connection for a back injury.  His service treatment 
records show that he was treated for pain of the lumbosacral 
and thoracic spine.  However, the February 2005 rating 
decision focuses solely upon service connection for a 
lumbosacral spine disability.  Disabilities of the 
lumbosacral spine are distinct from disabilities of the 
thoracic spine.  Because the veteran claims service 
connection for an injury to his entire spine, including the 
thoracic spine, and because the record has not been developed 
for appellate review regarding his thoracic spine, this 
matter is referred to the RO for appropriate action in the 
first instance.  Norris v. West, 12 Vet. App. 413, 421 
(1999).


FINDING OF FACT

The veteran's lumbosacral spine disability is not related to 
a disease or injury in service, and arthritis of the 
lumbosacral spine did not manifest to a compensable degree 
within one year of service separation.


CONCLUSION OF LAW

The veteran's osteoarthritis of the lumbosacral spine was not 
incurred in or aggravated by active service, nor may it be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Prior to initial adjudication of the veteran's claim, a 
letter dated in November 2004 was sent to the veteran, which 
fully satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service treatment records and VA 
medical records are in the file.  The veteran has not 
referenced any further outstanding records that he wanted VA 
to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.

The veteran was afforded a medical examination to obtain an 
opinion as to whether his osteoarthritis of the lumbosacral 
spine can be directly attributed to service.  Further 
examination or opinion regarding his osteoarthritis of the 
lumbosacral spine is not needed on the claim because, at a 
minimum, there is no persuasive and competent evidence that 
the claimed conditions may be associated with the veteran's 
military service.  This is discussed in more detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Sanders v. Nicholson, 487 F.3d 881 
(2007).

II.	Service Connection

The veteran contends, in part, that his osteoarthritis of the 
lumbosacral spine resulted from his active military service 
from April 1974 to April 1977.  For the reasons that follow, 
the Board concludes that service connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

At his February 2005 VA examination, the veteran was 
diagnosed as having mild osteoarthritis of the lumbosacral 
spine.  The Board is satisfied with the evidence of current 
disability to the veteran's lumbar spine.

The veteran claims that his osteoarthritis of the lumbosacral 
spine is a result of his service from April 1974 to April 
1977.  The veteran's service treatment records reflect that 
he was treated for back pain during active duty.  
Specifically, in May 1974, the veteran complained of thoracic 
and cervical spine pain, lasting for a duration of two weeks, 
with no range of motion loss.  The note also indicates that 
there was no trauma giving rise to his back pain.  A May 1975 
treatment note shows that the veteran complained of lower 
back pain that stemmed from improper lifting.  The diagnosis 
was a muscle pull, with no objective findings of spasm but 
some tenderness to the right side of his back.  He was 
treated with medication and heat.  In February 1976, he 
complained of upper back pain as a result of heavy lifting 
and pushing up from under a car.  On evaluation, the veteran 
reported that he had experienced pre-service back pain in 
1963, due to piano playing.  The diagnosis was a thoracic 
muscle strain.  X-rays were also taken of the lumbosacral 
spine in February 1976 which was normal.  Almost a year 
later, in February 1977, a treatment note indicates that the 
veteran again complained of back pain.  The examination was 
within normal limits, and the diagnosis was a lower back 
strain.  The veteran's separation examination, dated in April 
1977, shows no indication of back pain or problems and notes 
that the spine was normal.  

The veteran returned to active duty in August 1978.  There 
are no service treatment records indicating that the veteran 
submitted to treatment or complained of back pain during his 
second period of active duty.  His entrance and separation 
examinations reflect that his spine was normal.

There is no evidence of back complaints, treatment or 
diagnoses in the 1980s.

From August 1994 to September 1996, the veteran sought 
further treatment at the VA Medical Center in Grand Island, 
Nebraska for complaints of additional back pain.  X-ray 
reports of his thoracic and cervical spine, dated in August 
1994, indicate that the veteran had episodic back pain due to 
a 1993 automobile accident.  These reports note mild 
degeneration of the thoracic spine and no abnormalities of 
the cervical spine.  Subsequent x-rays of these two back 
regions show normal to minor abnormalities.  In January 1998, 
X-rays were taken of the veteran's lumbar spine which showed 
no significant abnormalities.  

Additional medical records were obtained from the VA Medical 
Center in Omaha, Nebraska and the VA Medical Center in Grand 
Island, Nebraska.  In November 2002, the veteran sought 
medical attention for his lower back pain.  In December 2002, 
the veteran submitted to physical therapy.  He was given an 
exercise program, provided a back support for the lumbar 
spine, and asked to return in two weeks for further therapy.  
However, medical records indicate that the veteran did not 
seek further treatment for his lower back pain until May 2003 
wherein he was again referred to physical therapy.  In June 
2003, he submitted to physical therapy and was again 
instructed to do an exercise program and asked to report back 
within two to three months.  The medical records indicate 
that the veteran believed the onset of his injury was due to 
a fall he sustained while in service.  

In August 2004, the veteran transferred his care to the VA 
Medical Center in Fayetteville, Arkansas and submitted to an 
intake examination.  He again reported that he experienced 
lower back pain and indicated that a fall while in service 
may have caused this injury.  An MRI of the veteran's lumbar 
back was taken in October 2004, indicating a disc bulge with 
tiny central extrusion at L2-3, no spinal or foraminal 
stenosis, and small central protrusions at T9-10 and T10-11.  
Further medical records, dated in September 2005, were 
obtained from the Mt. Vernon Outpatient Clinic that show the 
veteran's osteoarthritis and chronic low back pain were 
stable.  

As noted above, the veteran was seen for a February 2005 VA 
examination wherein he stated he fell off a tank while in 
service in 1974, injured his back, submitted to physical 
therapy and was prescribed medication to treat his pain.  The 
veteran also reported to have suffered a second fall in 1977 
which further hurt his back.  He reported difficulty in 
maintaining employment as a factory worker due to his 
inability to lift anything over thirty pounds.  At the time 
of the examination, the veteran was employed as a piano 
player and reported that his pain limited his ability to play 
for long periods of time or lift heavy equipment on stage.  

The medical examiner reviewed the veteran's claims file, 
including his service treatment records and the VA medical 
records from the VA Medical Centers in Grand Island, Nebraska 
and Omaha, Nebraska, Fayetteville, Arkansas, and the VA 
Outpatient Clinic in Mt. Vernon, Missouri, noting the history 
laid out above.  Following an examination, the diagnosis was 
mild osteoarthritis of the lumbosacral spine consistent with 
age.  The examiner opined that the veteran's low back pain is 
not secondary to the muscle spasm injury in service.  The 
examiner indicated that the veteran's in-service injury 
appeared to be a muscle spasm which was treated accordingly.  
The examiner noted that the veteran's service medical records 
did not indicate any type of internal disc derangement.  He 
took considerable interest in the fact that there is no 
mention, in the service records, that the veteran fell and 
injured his spine at anytime from 1974 to 1977 as alleged by 
the veteran.  The examiner concluded that there was no 
evidence of any continuity to the back pain experienced while 
in service and the veteran's current disability.  

It should be noted that the VA examiner did not have access 
to the following medical records from (i) VA Medical Center 
in Grand Island, Nebraska, (ii) VA Medical Center Omaha, 
Nebraska, (iii) VA Medical Center Fayetteville, Arkansas and 
(iv) VA Outpatient Clinic in Mt. Vernon, Missouri.  These 
medical records reinforce the reported medical history that 
the veteran underwent additional treatment for his back pain 
from 1998 to 2005.  These medical records do not show any 
nexus between the veteran's current back disability and his 
military service and, therefore, do not undermine the 
findings of the September 2005 VA examination.  

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms 
currently and that he was injured during service.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

The weight of the evidence is against a finding that the 
veteran's osteoarthritis of the lumbosacral spine was 
incurred in or is related to service.  The veteran reports 
that his disability began after he suffered a fall while in 
service.  However, the service medical records from 1974 
through 1977 make no mention of the veteran's reported fall.  
Further, the May 1974 service treatment note reflects that 
there was no reported history of trauma to the back when he 
first submitted to treatment while in service.  Additionally, 
the May 1975 and February 1976 service treatment notes 
provide that the veteran had suffered from back strain as a 
result of heavy lifting.  

The veteran's initial separation examination dated in April 
1977 and his second separation examination dated in September 
1980, do not mention any back pain or problems experienced by 
the veteran.  The record is silent for any complaints related 
to the low back in the 1980s.  The veteran first started 
presenting for treatment in August 1994.  There is a gap in 
symptomatology.  Therefore, a continuity of symptoms has not 
been established and the examiner's opinion weighs heavily 
against the claim.  

Moreover, the examiner's opinion, noting the veteran's 
reported history and his examination results, indicates that 
the veteran's current osteoarthritis of the lumbosacral spine 
is not related to his in service back pain. 
  
As such, the Board finds that the preponderance of the 
evidence is against a finding that the veteran's 
osteoarthritis of the lumbosacral spine was incurred in or is 
related to his in service lumbar strain.  Direct service 
connection must be denied.  See Hickson, supra.  

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and chronic diseases, including 
osteoarthritis, become manifest to a degree of 10 percent 
within 1 year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  The veteran's 
osteoarthritis of the lumbosacral spine was not noted at 
separation from either period of service and the record does 
not reflect abnormalities to the veteran's lumbosacral spine 
as of January 1998, when he submitted to x-rays of the 
lumbosacral spine.  The Board finds that the veteran's 
osteoarthritis of the lumbosacral spine was not manifest 
within one year of separation.  The veteran cannot benefit 
from the presumption; and therefore, service connection for 
the veteran's osteoarthritis of the lumbosacral spine must be 
denied.  

Accordingly, the benefit-of-the-doubt rules do not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for osteoarthritis of the 
lumbosacral spine is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


